
	
		I
		111th CONGRESS
		1st Session
		H. R. 252
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mr. Gene Green of Texas introduced the
			 following bill; which was referred to the Committee on Energy
			 and Commerce, and in addition to the Committee on
			 Education and Labor, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide that no more than 50 percent of funding made
		  available under the Low-Income Home Energy Assistance Act of 1981 for any
		  fiscal year be provided for home heating purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 LIHEAP Equity Act of
			 2009.
		2.AmendmentsSection 2604(a)(1) of the Low-Income Home
			 Energy Assistance Act of 1981 (42 U.S.C. 8623(a)(1)) is amended—
			(1)in subparagraph
			 (A) by striking subparagraph (B) and inserting
			 subparagraphs (B) and (C); and
			(2)by adding at the
			 end the following new subparagraph:
				
					(C)Not more than 50
				percent of amounts appropriated for carrying out this title for any fiscal year
				shall be provided for home heating
				purposes.
					.
			
